Citation Nr: 9900217	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Basic eligibility for special monthly pension based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a January 1994 decision by the RO that 
denied basic eligibility for special monthly pension under 
38 C.F.R. § 3.351.

This case was previously before the Board in July 1996 and 
April 1998, and was on both occasions remanded to the RO for 
further development.  In July 1998, subsequent to the last 
remand, the RO granted basic eligibility for special monthly 
pension based upon the veterans need for regular aid and 
attendance, effective December 16, 1997.  The case was 
returned to the Board in October 1998, and the veterans 
representative thereafter submitted a brief on appeal.

In his brief on appeal, dated in November 1998, the veterans 
representative presented argument to the effect that the 
veteran is entitled to an effective date earlier than 
December 16, 1997, for the award of basic eligibility for 
special monthly pension.  In this regard, the Board notes 
only that the record does not reflect that a valid notice of 
disagreement (NOD) with regard to the earlier effective date 
issue has to date been received.

It is well established that if an appeal is perfected as to a 
particular claim, and that claim is subsequently granted, a 
new NOD is required to initiate an appeal as to elements of 
the same claim (such as the effective date of the award) 
which are logically down-stream.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Henderson v. West, 
11 Vet. App. 245, 246-47 (1998).  In the present case, the 
representatives November 1998 brief is the only document in 
the record which contains an expression of dissatisfaction 
with the ROs July 1998 decision assigning December 16, 1997, 
as the effective date for the award of basic eligibility for 
special monthly pension.  That document, submitted to the 
Board, cannot properly be considered a valid NOD absent some 
indication that it has also been filed with the RO.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991) (the NOD must . . . be 
filed with the activity which entered the determination with 
which disagreement is expressed . . . .); 38 C.F.R. 
§ 20.300 (1998) (to the same effect).  Lacking a valid NOD as 
to the ROs July 1998 decision, the Board does not have 
jurisdiction to adjudicate the merits of the effective date 
issue raised in the brief.  See 38 U.S.C.A. §§ 7105(a), 7108 
(West 1991); 38 C.F.R. § 20.200, 20.201 (1998); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (the filing of a timely 
NOD is a prerequisite to the Boards proper exercise of 
jurisdiction over a claim.).


CONTENTIONS OF APPELLANT ON APPEAL

By a decision entered in July 1998, the RO granted basic 
eligibility for special monthly pension based upon the 
veterans need for regular aid and attendance.  The veteran 
has not advanced any further contentions since that time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appeal of the claim of 
basic eligibility for special monthly pension benefits is 
moot.  The appeal is therefore dismissed.


FINDINGS OF FACT

1.  By a decision entered in January 1994, the RO denied 
basic eligibility for special monthly pension.  A NOD with 
regard to that decision was received at the RO in February 
1994, and a statement of the case was issued to the veteran 
in April 1994.  A substantive appeal was received at the RO 
later that same month.

2.  By a decision entered in July 1998, the RO granted basic 
eligibility for special monthly pension based upon the 
veterans need for regular aid and attendance.


CONCLUSION OF LAW

The appeal of the claim of basic eligibility for special 
monthly pension is moot.  38 U.S.C.A. §§ 1521, 7104, 7105(d) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 3.352, 20.101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied basic eligibility for special monthly pension 
by a decision entered in January 1994.  38 C.F.R. § 3.351, 
3.352.  A NOD with regard to that decision was received at 
the RO in February 1994, and a statement of the case was 
issued to the veteran in April 1994.  The appeal was 
thereafter perfected when a timely substantive appeal was 
received at the RO later that same month.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1998).

Subsequently, however, in July 1998, the RO granted basic 
eligibility for special monthly pension based upon the 
veterans need for regular aid and attendance.  That decision 
represents a full grant of the benefit sought on appeal 
inasmuch as it establishes basic eligibility for special 
monthly pension at the highest available rate for a single 
veteran of World War II without dependents.  See 38 U.S.C.A. 
§ 1521(d)(1).  Because basic eligibility for the highest 
available rate of special monthly pension has already been 
established, no justiciable error of fact or law remains with 
respect to the matter developed for appeal.  The appeal must 
therefore be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.101 (1998).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
